Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. §121:

I. Claims 19-26, drawn to, a system or kit for culturing human pluripotent stem
(hPS) cells in suspension, comprising a nutrient medium that contains at least 40 ng/mL of fibroblast growth factor (FGF), classified in Class C12N 5/0606.
II. Claim 27, drawn to, use of the system or kit of claim 19 for culturing cells comprising steps for the culturing of said cells, classified in Class C12N 5/0018.

Invention I, and Invention II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP 806.05(h). In the instant case, the process of culturing cells of Group II describes generic cell culturing steps (e.g., suspending cells in nutrient medium, and maintaining cells in suspension) which can be applied to any other types of cells other than the human pluripotent stem cells described in the system or kit of Group I. Fibroblast growth factor (FGF) is a protein that is used generically in most mammalian cell culture protocols and media.

Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)  the inventions have acquired a separate status in the art in view of their different classification;
(b)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources or employing different search queries);
(d)  the prior art applicable to one invention would not likely be applicable to another invention;
(e)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112(a) paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §101, §102, §103 and §112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

This application contains claims directed to the following patentably distinct species: 

1) Species of system or kit components (Claims 19-22)
1A)  extracellular matrix components (Claims 20 and 21)
1B)  microparticles (Claims 20 and 22)

The species of system or kit components are independent or distinct, because extracellular matrix (ECM) components are compositionally distinct from those materials that are used to make microparticles (e.g., PLGA (poly(lactic-co-glycolic acid) ), PLL (poly-L-lysine) and/or gelatin). (That is, materials from which the microparticles are composed may not be biological or organic in nature.) Although the microparticles are described as being coated with one or more soluble or suspended ECM components, it is not clear that these soluble or suspended ECM components are the same as or overlap with the generalized recitation of ECM components per instant claim 20.

Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 19 is generic to claims 20-22.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification. 
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter. 
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

In summary:
1) Applicant must elect one (1) Invention:  I or II;
AND
2) Applicant must elect one (1) species: 1A or 1B

Applicant’s election of Group I (Claims 19-26), as well as Applicant’s species election of Species 1A (extracellular matrix components), in a telephonic correspondence with Melissa Brayman on 11 July 2022, is acknowledged.  
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, there being no allowable generic or linking claim. In addition, Claim 22 is withdrawn as being drawn to nonelected system or kit component species (i.e., (claims 20 and 22)), and all limitations relating to said nonelected species are withdrawn from further consideration at this time. Election was made without traverse, in a telephonic correspondence on 11 July 2022.

Status of Claims
Claims 22 and 27 show incorrect status identifiers. Applicant is reminded that claims 22 and 27 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714 (II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action.

Claims 19-27 are pending.
Claims 22 and 27 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II and nonelected species. Election was made without traverse in the telephonic correspondence on 11 July 2022.
Claims 19-21 and 23-26 are rejected.
	Claims 19 and 24 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a CON of 15/894,842, 02/12/2018, which is a CON of 14/791,479, 07/06/2015, which is a CON of 11/917,993, 03/04/2008, which is a 371 of PCT/US2006/023976, 06/20/2006, which claims benefit of 60/693,266, 06/22/2005.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 19-21 and 23-26 have the effective filing date of 22 June 2005.

Drawings
The drawings were received on 29 April 2020.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), MPEP 608.01(l) and MPEP 2173.03.  See also MPEP 2163.06 (III). Correction of the following is required:

Figure 7 shows subparts “A” and “B” on the photographs of cell morphologies.

However, the specification does not recite the figure designations ‘Fig. 7A’ or ‘Fig. 7B’ nor does it refer to the subparts independently as ‘A’ and ‘B’, as associated with Figure 7 (see originally-filed specification, pg. 3, lines 11-14; and pg. 18, lines 5-6).

In order to provide proper antecedent basis, Applicant should insert the Figure 7 subpart designations at the appropriate location(s) in the specification.

Claim Objections
Claims 19 and 24 are objected to because of the following informalities:

Claim 19 recites: “…, comprising a nutrient medium that contains at least 40 ng/mL fibroblast growth factor (FGF)”, which should read: “…, comprising a nutrient medium that contains at least 40 ng/mL of fibroblast growth factor (FGF).”
Claim 24 recites: “The system or kit of claim 19, wherein FGF is basic FGF (bFGF)”, which should read: “The system or kit of claim 19, wherein the FGF is basic FGF (bFGF).”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 25 is indefinite because the metes and bounds of the claimed subject matter are not clear.

Claim 25 recites: “…wherein the concentration of bFGF is about 80 ng/mL.”
Claim 25 contains the relative term ‘about’.
The term is found to be indefinite because there is close prior art and there is nothing in the specification, prosecution history or the prior art to provide any indication as to what range the concentration of bFGF is that is covered by term ‘about’. There is no definition, explanation or description given for the term 'about’ in the specification (MPEP 2173.05 (b)(I)). See Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). (See MPEP 2173.05 (b)(III)(A).) This term will be defined by its plain meaning at the discretion of the Examiner, as it applies to the claim language (see MPEP 2111.01). An American English dictionary definition of the word ‘about’ is: almost; a little more or less than the stated number or amount.
For the purpose of compact prosecution, the claim will be interpreted, and prior art will be applied, according to this definition.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 19-21, 23 and 24 are rejected under pre-AIA  35 U.S.C. §102(b) as being anticipated by Mandalam et al. (U.S. Patent Application Publication No. 2003/0017589 A1).

Mandalam et al. addresses the limitations of claims 19, 20, 21, 23 and 24.
Regarding claims 19, 23 and 24, Mandalam et al. discloses an improved system for culturing human pluripotent stem cells (Abstract [Claim 19- A system or kit for culturing human pluripotent stem (hPS) cells]).
The system can be used with pPS (primate pluripotent stem) cells of various types, exemplified by cells isolated or propagated from human blastocysts, such as established human embryonic stem cell lines and their equivalents (pg. 2, para. [0018]). Primate PS cells can be passaged between feeder-free cultures as a finer cell suspension (pg. 6, para. [0062] [Claim 19- culturing hPS in suspension]).
The environment for culturing will contain a culture medium and one or more factors added to the medium that support the proliferation of the pPS cells (pg. 1, para. [0013]). Factors added to fresh embryonic stem (ES) medium for human embryonic stem (hES) cell culture include: 40ng/mL bFGF; and/or 15ng/mL SCF; and/or 75ng/mL Flt-3L (pg. 14, Table 2 [Claim 19- comprising a nutrient medium that contains at least 40 ng/mL
fibroblast growth factor (FGF)] [Claim 23- the medium further comprises one or more of transforming growth factor beta (TGFβ), stem cell factor (SCF), and Flt3 ligand
(Flt3L)] [Claim 24- the FGF is basic FGF (bFGF)]).
	Regarding claims 20 and 21, pPS cells may be supported in feeder-free culture
on an extracellular matrix. The matrix can be deposited by preculturing and lysing a matrix-forming cell line or human placental fibroblasts. The matrix can also be coated directly into the culture vessel with isolated matrix components. Suitable extracellular matrix components include laminin, fibronectin, proteoglycan, entactin, heparan sulfate, and so on, alone or in various combinations (pg. 6, para. [0060] [Claim 20- further comprising one or more extracellular matrix components] [Claim 21- the one or more extracellular matrix components are selected from human laminin and human fibronectin]).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 19-21 and 23-25 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Mandalam et al. (U.S. Patent Application Publication No. 2003/0017589 A1) in view of Hogan (U.S. Patent Application Publication No. 2004/0071672 A1; Pub. Date: Apr. 15, 2004).

Claims 19-21, 23 and 24 are addressed by Mandalam et al. in the 35 U.S.C. §102(b) rejection above.

Mandalam et al. does not show: 1) the concentration of bFGF is about 80 ng/mL [Claim 25].

Hogan addresses the limitations of claim 25.
Hogan shows a method of making a pluripotent embryonic stem cell comprising culturing primordial germ cells (PGCs), embryonic ectoderm cells and/or germ cell progenitors in a composition comprising a growth-enhancing amount of basic fibroblast growth factor (bFGF), leukemia inhibitory factor (LIF), and steel factor (SF) (pg. 1, para. [0014]). The human pluripotent embryonic stem cell can be maintained on feeder layers for at least 20 passages (pg. 1, para. [0010] thru [0011] [nexus to Mandalam et al.] [culturing hPS in a culture medium with bFGF]). Simple embryoid bodies with an outer layer of endoderm are obtained after culturing PGC-derived ES (embryonic stem) cells for 4 days in suspension (pg. 2, para. [0034] [nexus to Mandalam et al.] [culturing hPS cells in suspension]).
Regarding claim 25, addition of bFGF further enhances growth, and the cells continue to increase in number until day 5 culture, i.e. one day longer than usual (pg. 5, para. [0081]). Growth and proliferation enhancing amounts can vary depending on the species or strain of the cells, and type of purity of the factors. Generally, 0.5 to 500 ng/ml of each factor (i.e., fibroblast growth factor (FGF), LIF, and SF) within the culture solution is adequate (pg. 3, para. [0054] [Claim 25- the concentration of bFGF is about 80 ng/mL]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the system for culturing human pluripotent stem cells in suspension, comprising a nutrient medium that contains basic fibroblast growth factor, as shown by Mandalam et al., by adding about 80ng/ml of bFGF to the culture medium, as shown by Hogan, with a reasonable expectation of success, because Hogan shows a system for generating and propagating human pluripotent embryonic stem cells in suspension culture, which is the system, shown by Mandalam et al. (MPEP 2143 (I)(G)). 
In addition, even in the absence of Hogan, it would have been obvious to one of ordinary skill in the art to have used routine optimization in order to determine the amount of bFGF (basic fibroblast growth factor) required (e.g., the 40ng/ml, shown by Mandalam et al., or 80ng/ml, as instantly claimed) to optimize hPS culture conditions, barring a showing of criticality for the limitation (MPEP 2144.05 (II)(A) and (III)(A)). As noted by Hogan, the amount of the various growth factors to be used depends on the culture conditions required for a particular species or strain of the cells, and the type or purity of the bFGF (MPEP 2143 (I)(G)).  
One of ordinary skill in the art would have been motivated to have made that modification, because Hogan teaches that the factors (i.e., fibroblast growth factor (FGF), leukemia inhibitory factor (LIF), and steel factor (SF)) are essential to the formation of pluripotent ES cells. The factors also serve to enhance the growth and allow the continued proliferation of the cells. Relatedly, the factors also appear to help the cells survive. In addition, FGF, LIF, and SF can be used to maintain ES cells (pg. 4, para. [0055] thru [0056]). That is, FGF/bFGF is a critical reagent in the preparation of a nutrient culture medium to be used for the cultivation of human pluripotent stem cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 


Claim 26 is rejected under 35 U.S.C. §103(a) as being unpatentable over Mandalam et al. (U.S. Patent Application Publication No. 2003/0017589 A1).

[Claim 26 is dependent on claim 19, which is addressed by Mandalam et al. in the 35 U.S.C. §102(b) rejection above.]

Mandalam et al. does not show: 1) a system or kit further comprising instructions for use [Claim 26].

However, Mandalam et al. provides motivation for including instructions for the use of the system or kit, by way of addressing the limitations of claim 26.
Regarding claim 26, Mandalam et al. further shows that cell culture methods are described generally in the current edition of Culture of Animal Cells: A Manual of Basic Technique (R.I. Freshney ed., Wiley & Sons) (pg. 5, para. [0051]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the system for culturing human pluripotent stem cells in suspension, comprising a nutrient medium that contains basic fibroblast growth factor, as shown by Mandalam et al., as applied to claim 19 above, by including instructions in a system or kit for culturing hPS cells [Claim 26], the system shown by Mandalam et al., because one of ordinary skill in the art would have understood that the inclusion of instructions would have been helpful to the end user with regard to performing the method using the system or kit in the most efficient manner possible.
In addition, Mandalam et al. further shows that cell culture methods can be found in basic cell culture protocol manuals and could be referenced by the enduser or researcher with regard to the cultivation of human pluripotent stem cells. That is, Mandalam et al. teaches a need for following specific instructions with regard to the culturing of (pluripotent stem) cells, thereby providing a motivation for including instructions for use in a system or kit (MPEP 2143 (I)(G)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

It is noted that MPEP 2111.05 states, in part: “…, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 19 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of Patent No. US 7,297,539 B2.

The claimed subject matter of instant Application No. 16/862,559 is:  
A system or kit for culturing human pluripotent stem (hPS) cells in suspension, comprising a nutrient medium that contains at least 40 ng/mL fibroblast growth factor (FGF). The FGF is basic FGF (bFGF).

The claimed subject matter of Patent No. 7,297,539 is:
A method for proliferating human embryonic stem (hES) cells, comprising culturing hES cells in the presence of an extracellular matrix in a medium that comprises a fibroblast growth factor at a concentration of at least 40 ng/mL, wherein the culture is essentially free of feeder cells. The fibroblast growth factor is basic fibroblast growth factor (bFGF).

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the method for proliferating human embryonic stem cells comprising a medium that contains at least 40ng/ml of fibroblast growth factor, described in Patent No. 7,297,539 exhibits minor species modifications that anticipate the system for culturing human pluripotent stem cells comprising a nutrient medium that contains at least 40ng/ml of fibroblast growth factor (FGF), described in instant Application No. 16/862,559.
The minor species variation is the inclusion an extracellular matrix in the patent claims which is not considered to be a component of the described medium. In addition, embryonic stem cells is a species of the genus pluripotent stem cells.

It is noted that consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co. 611 F. 3d 1381, 1387 (CAFC 2010) it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.

Claims 19, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of Patent No. US 9,074,181 B2.

The claimed subject matter of instant Application No. 16/862,559 is:  
A system or kit for culturing human pluripotent stem (hPS) cells in suspension, comprising a nutrient medium that contains at least 40 ng/mL fibroblast growth factor (FGF). The FGF is basic FGF (bFGF). The medium further comprises one or more of transforming growth factor beta (TGFβ), stem cell factor (SCF), and Flt3 ligand (Flt3L).

The claimed subject matter of Patent No. 9,074,181 is:
A method of culturing undifferentiated hES cells, comprising: a) suspending human embryonic stem (hES) cells in a nutrient medium, wherein the nutrient medium comprises FGF2 and does not comprise added extracellular matrix, and wherein the hES cells are not grown on a solid substrate. The concentration of FGF2 in the nutrient medium is at least 40 ng/mL. The nutrient medium further comprises at least one of transforming growth factor beta (TGFβ), stem cell factor (SCP), and Flt3 ligand (Flt3L).

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the method for culturing undifferentiated human embryonic stem cells in a nutrient medium, wherein the nutrient medium comprises FGF2 at a concentration of 40ng/ml, and at least one of TGFβ, SCF, and Flt3L, described in Patent No. 9,074,181 exhibits minor species variations that anticipate the system for culturing human pluripotent stem cells comprising a nutrient medium that contains at least 40ng/ml of bFGF, and at least one of TGFβ, SCF, and Flt3L, described in instant Application No. 16/862,559.
It is noted that FGF2 and bFGF are synonymous terms for the same factor.
The minor species variation is that embryonic stem cells is a species of the genus pluripotent stem cells.

It is noted that consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co. 611 F. 3d 1381, 1387 (CAFC 2010) it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.

Claims 19 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 5 of Patent No. US 10,676,714 B2.

The claimed subject matter of instant Application No. 16/862,559 is:  
A system or kit for culturing human pluripotent stem (hPS) cells in suspension, comprising a nutrient medium that contains at least 40 ng/mL fibroblast growth factor (FGF). The FGF is basic FGF (bFGF). The medium further comprises one or more of transforming growth factor beta (TGFβ), stem cell factor (SCF), and Flt3 ligand (Flt3L). The concentration of bFGF is about 80 ng/mL.

The claimed subject matter of Patent No. 10,676,714 is:
A method for culturing undifferentiated human pluripotent stem (hPS) cells in suspension, the method comprising: a) suspending undifferentiated hPS cells in a cell culture medium comprising basic fibroblast growth factor (bFGF). The concentration of bFGF is at least 40 ng/mL. The cell culture medium further comprises at least one factor selected from transforming growth factor beta (TGFβ) , stem cell factor (SCF), and Flt3 ligand (Flt3L). The concentration of the bFGF is about 80 ng/mL.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the method for culturing undifferentiated human pluripotent stem cells in suspension, comprising suspending the cells in a cell culture medium comprising bFGF at a concentration of at least 40ng/ml, and at least one of TGFβ, SCF, and Flt3L, described in Patent No. 10,676,714, anticipates the system for culturing human pluripotent stem cells in suspension comprising a nutrient medium that contains at least 40ng/ml of bFGF, and at least one of TGFβ, SCF, and Flt3L, described in instant Application No. 16/862,559.

It is noted that consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co. 611 F. 3d 1381, 1387 (CAFC 2010) it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631